    Case 1:19-cv-02462-JMS-DLP Document 58-3 Filed 10/03/19 Page 1 of 3 PageID #: 543

                                                              Journal of Adolescent Health 63 (2018) 503–505




                                                                                                                                  www.jahonline.org

Adolescent health brief

Chosen Name Use Is Linked to Reduced Depressive Symptoms,
Suicidal Ideation, and Suicidal Behavior Among Transgender Youth
Stephen T. Russell, Ph.D. a,*, Amanda M. Pollitt, Ph.D. a, Gu Li, Ph.D. b, and
Arnold H. Grossman, Ph.D. c
a
    University of Texas at Austin, Austin, Texas
b
    University of British Columbia, Vancouver, British Columbia, Canada
c
    New York University, New York, New York


Article history: Received November 17, 2017; Accepted February 1, 2018
Keywords: Transgender; Youth; Depression; Suicidality



                                                                   See Related Editorial on p. 379



A B S T R A C T
                                                                                                                         IMPLICATIONS AND
Purpose: This study aimed to examine the relation between chosen name use, as a proxy for youths’                        CONTRIBUTION
gender aﬃrmation in various contexts, and mental health among transgender youth.
Methods: Data come from a community cohort sample of 129 transgender and gender noncon-                                  It is critical to public health
forming youth from three U.S. cities. We assessed chosen name use across multiple contexts and                           and policy to understand
examined its association with depression, suicidal ideation, and suicidal behavior.                                      chosen name use among
Results: After adjusting for personal characteristics and social support, chosen name use in more                        transgender youth, and
contexts was associated with lower depression, suicidal ideation, and suicidal behavior. Depres-                         whether use of a chosen
                                                                                                                         name inﬂuences mental
sion, suicidal ideation, and suicidal behavior were lowest when chosen names could be used in
                                                                                                                         health. This study found
all four contexts.
                                                                                                                         mental health beneﬁts as-
Conclusion: For transgender youth who choose a name different from the one given at birth, use
                                                                                                                         sociated with chosen name
of their chosen name in multiple contexts aﬃrms their gender identity and reduces mental health
                                                                                                                         use among transgender
risks known to be high in this group.                                                                                    youth who choose a name
                           © 2018 Society for Adolescent Health and Medicine. All rights reserved.                       different from the one
                                                                                                                         given at birth.




    Transgender people (people whose gender identity does not                          another new study was the ﬁrst to document elevated risk for
align with their sex assigned at birth) are at higher risk of poor                     transgender youth for suicidal ideation based on a statewide,
mental health than nontransgender people [1,2]. A recent study                         representative sample [4].
on transgender youth from three U.S. cities documented ex-                                 Because ﬁrst names are often gender-speciﬁc, chosen name
tremely high levels of suicidal ideation and behavior [3], and                         use is part of the social transition process to align one’s gender
                                                                                       presentation with one’s gender identity. This gender social tran-
                                                                                       sition process, including changing ﬁrst names, pronouns, hair,
Conﬂicts of Interest: The authors have no ﬁnancial relationships relevant to this      and clothing, is associated with better mental health among
article to disclose.                                                                   transgender youth [5]. However, many transgender and gender
  * Address correspondence to: Stephen T. Russell, Ph.D., Department of Human
                                                                                       nonconforming youth are unable to use their chosen name for
Development and Family Sciences, The University of Texas at Austin, 108 E. Dean
Keeton St., Stop A2702, Austin, TX 78712-1248.                                         interpersonal or institutional reasons. For example, families or
    E-mail address: stephen.russell@utexas.edu (S.T. Russell).                         peers may resist or reject youths’ chosen name, and medical

1054-139X/© 2018 Society for Adolescent Health and Medicine. All rights reserved.
https://doi.org/10.1016/j.jadohealth.2018.02.003
 Case 1:19-cv-02462-JMS-DLP Document 58-3 Filed 10/03/19 Page 2 of 3 PageID #: 544

504                                                  S.T. Russell et al. / Journal of Adolescent Health 63 (2018) 503–505


institutions or schools may require a legal name change before                            Suicidal ideation and behavior
youth can use a chosen name [6].
   Transgender youth whose gender expression and names do                                    We measured suicidal ideation (α = .83) and behavior
not appear to match may be vulnerable to unintended disclo-                               (α = .96) using the Self-Harm Behavior Questionnaire [8], a
sure or “outing,” and to discrimination or victimization, factors                         measure of multiple dimensions of suicide (ideation, threat,
that could lead to mental health problems [1]. The purpose of                             attempt) and self-harm. Free response items following dichoto-
the current study was to examine the relation between chosen                              mous yes/no occurrence items assessed the severity of ideation
name use, as a proxy for youths’ gender aﬃrmation in various                              (method, whether other events precipitated ideation, suicide
contexts, and mental health among transgender youth.                                      plan, reactions of others, preparation) and behavior (method,
                                                                                          frequency, risk, medical treatment necessity, whether other events
                                                                                          precipitated behavior, intent to die) on an ordinal scale from 0
                                                                                          to 22.
Methods

   Data come from a community cohort sample of lesbian, gay,                              Chosen name use
bisexual, transgender, and queer youth, and youth with same-
sex attractions, recruited in three U.S. cities (one each in the                              We asked transgender youth whether they had a preferred
Northeast, the Southwest, and the West Coast) between Novem-                              name different from the name they were given at birth, and, if
ber 2011 and October 2012. The sample included 129 transgender                            yes, asked, “are you able to go by your preferred name” at home
and gender nonconforming youth (ages 15–21), 74 of whom re-                               (n = 54), at school (n = 57), at work (n = 50), or with friends (n = 69).
ported a chosen name different from their name given at birth
(participant characteristics provided in Table 1).
                                                                                          Social support

                                                                                             We controlled for total social support with the Child and Ad-
Depressive symptoms                                                                       olescent Social Support Scale [9]. The Child and Adolescent Social
                                                                                          Support Scale consists of 5 scales of 12 items each that assess
   We used the 20-item Beck Depression Inventory for Youth scale                          supportiveness from parents (α = .96), close friends (α = .97), class-
to measure depressive symptoms (α = .94) [7]. Sample items in-                            mates (α = .96), teachers (α = .97), and their school (α = .97). We
cluded “I hate myself” and “I think my life will be bad.” Higher                          computed total scores as the sum of the means on each scale
scores represent higher levels of depressive symptoms.                                    (α = .96).




Table 1
Associations between chosen name use and depressive symptoms, suicidal ideation, and suicidal behavior among transgender youth (n = 74), controlling for covariates

                                      M (SD) or Count (%)                     Coeﬃcient (95% CI)                      Incident rate ratio (95% CI)

                                                                              Depressive symptoms                     Suicidal ideation              Suicidal behavior

 Gender identity
   MTF                                   28 (38)                                  0 (Reference)                          1 (Reference)                  1 (Reference)
   FTM                                   28 (38)                              −1.61 (−6.67, 3.46)                     1.28 (.67, 2.47)                .25 (.07, .91)
   MTDG                                   5 (7)                                3.97 (−2.18, 10.11)                    1.45 (.54, 3.89)                .37 (.09, 1.49)
   FTDG                                  13 (17)                              −1.43 (−9.44, 6.57)                     1.39 (.64, 3.02)               1.58 (.49, 5.11)
 Race/Ethnicity
   White                                 18 (24)                                  0 (Reference)                          1 (Reference)                  1 (Reference)
   Asian                                  6 (8)                               −8.45 (−17.39, .49)                      .00 (.00, .00)                 .00 (.00, .00)
   Black                                 24 (33)                              −1.40 (−9.13, 6.33)                      .89 (.48, 1.64)                .53 (.16, 1.76)
   Multiracial                           21 (28)                               1.53 (−5.50, 8.55)                      .83 (.49, 1.40)               1.10 (.46, 2.61)
   Not reported                           5 (7)                               −3.54 (−13.35, 6.27)                     .85 (.35, 2.06)               2.17 (.47, 10.08)
 Sexual identity
   Lesbian/Gay                           17 (23)                                  0 (Reference)                          1 (Reference)                  1 (Reference)
   Bisexual                              22 (30)                               4.01 (−4.67, 12.68)                    1.92 (.82, 4.50)                .99 (.23, 4.20)
   Questioning                            9 (12)                               4.14 (−4.06, 12.35)                    1.75 (.71, 4.29)                .70 (.17, 2.86)
   Heterosexual                          17 (23)                               −.87 (−9.02, 7.29)                      .50 (.12, 2.03)                .40 (.06, 2.84)
   Different                              9 (12)                               7.90 (−.67, 16.47)                     1.47 (.53, 4.06)               1.03 (.31, 3.43)
 Age                                  19.46 (1.76)                             −.56 (−1.95, .84)                      1.03 (.85, 1.24)               1.20 (.91, 1.58)
 Access to free lunch
   No                                    39 (53)                                  0 (Reference)                          1 (Reference)                  1 (Reference)
   Yes                                   32 (43)                              −1.53 (−8.74, 5.68)                      .79 (.34, 1.85)                .46 (.16, 1.36)
 Study site
   Northeast                             36 (49)                                  0 (Reference)                          1 (Reference)                  1 (Reference)
   Southwest                             10 (13)                                .28 (−6.98, 7.54)                      .80 (.29, 2.21)                .23 (.04, 1.30)
   West Coast                            28 (38)                               3.04 (-3.38, 9.47)                     1.14 (.51, 2.53)                .82 (.19, 3.48)
 Total social support                 41.64 (11.60)                            −.46 (−.65, −.26)                       .99 (.97, 1.01)                .95 (.91, .99)
 Chosen name use                       3.14 (1.27)                            −5.37 (−8.20, −2.55)                     .71 (.52, .95)                 .44 (.25, .78)

CI = conﬁdence interval; FTDG = female to different gender; FTM = female-to-male (transgender man); MTDG = male to different gender; MTF = male-to-female (transgender
woman); SD = standard deviation.
 Case 1:19-cv-02462-JMS-DLP Document 58-3 Filed 10/03/19 Page 3 of 3 PageID #: 545

                                           S.T. Russell et al. / Journal of Adolescent Health 63 (2018) 503–505                                              505


Analysis plan                                                                   populations. Results indicate that peers, parents, teachers, health
                                                                                care providers, and education and medical institutions can support
   We predicted depressive symptoms with ordinary least squares                 transgender youth and their mental health by referring to them
regression and suicidal ideation and behavior with Poisson re-                  by their chosen names.
gression with robust standard error estimation and multiple
imputation for missing data in Mplus 7.4 [10]. The Institutional                Acknowledgments
Review Boards at New York University and the University of
Arizona approved the study.                                                         Russell acknowledges the Priscilla Pond Flawn Endowment at
                                                                                the University of Texas. The authors acknowledge the site coor-
Results                                                                         dinators, staff of the community organizations, and leaders of
                                                                                college groups who cooperated in recruiting participants. We also
    There were no differences in depressive symptoms or suicid-                 express our gratitude to study’s participants for sharing their ex-
al behavior by personal characteristics including gender identity,              periences with us.
race/ethnicity, sexual identity, age, access to free lunch, or study
site. After adjusting for personal characteristics and total social             Funding Sources
support, chosen name use in more contexts predicted fewer de-
pressive symptoms and less suicidal ideation and suicidal behavior                 This research uses data from the Risk and Protective Factors
(see Table 1). An increase by one context in which a chosen name                for Suicide Among Sexual Minority Youth Study, designed by
could be used predicted a 5.37-unit decrease in depressive symp-                Arnold H. Grossman and Stephen T. Russell, and supported by
toms, a 29% decrease in suicidal ideation, and a 56% decrease in                Award R01MH091212 from the National Institute of Mental
suicidal behavior. We observed similar results when we individ-                 Health. Administrative support for this research was also pro-
ually tested speciﬁc contexts for chosen name use (except that                  vided by Grant R24HD042849, Population Research Center,
chosen name use with friends did not signiﬁcantly predict mental                awarded to the Population Research Center at The University of
health after adjusting for demographics and close friend support).              Texas at Austin by the Eunice Kennedy Shriver National Institute
Depressive symptoms, suicidal ideation, and suicidal behavior                   of Child Health and Human Development. The content is solely
were at the lowest levels when chosen names could be used in                    the responsibility of the authors and does not necessarily rep-
all four contexts.                                                              resent the oﬃcial views of the National Institute of Mental Health.


Discussion                                                                      References

                                                                                 [1] Institute of Medicine. The health of lesbian, gay, bisexual, and transgender
    Transgender youth who were able to use their chosen names                        people: Building a foundation for better understanding. Washington (DC):
in multiple contexts reported fewer depressive symptoms and                          National Academies Press; 2011.
                                                                                 [2] Veale JF, Watson RJ, Peter T, Saewyc EM. Mental health disparities among
less suicidal ideation and behavior. For transgender youth who
                                                                                     Canadian transgender youth. J Adolesc Health 2017;60:44–9. http://doi.org/
choose a name different from the name given at birth, use of their                   10.1016/j.jadohealth.2016.09.014.
chosen name in multiple contexts appears to aﬃrm their gender                    [3] Grossman AH, Park JP, Russell ST. Transgender youth and suicidal behaviors:
identity and lower mental health risks known to be high in this                      Applying the interpersonal psychological theory of suicide. J Gay Lesbian
                                                                                     Ment Health 2016;20:329–49. http://doi.org/10.1080/19359705.2016
group. Despite the small number of youth in this study, it is one                    .1207581.
of the largest samples of transgender youth to date. New                         [4] Perez-Brumer A, Day JK, Russell ST, Hatzenbuehler ML. Prevalence and
population-based samples that include much larger numbers of                         correlates of suicidal ideation among transgender youth in California:
                                                                                     Findings from a representative, population-based sample of high school
transgender youth show high mental health risk for transgender                       students. J Am Acad Child Adolesc Psychiatry 2017;56:739–46. https://
youth [4], but those studies do not include measures speciﬁc to                      doi.org/10.1016/j.jaac.2017.06.010.
transgender youth and their health, such as ability to use a chosen              [5] Steensma TD, McGuire JK, Kreukels BP, et al. Factors associated with
                                                                                     desistence and persistence of childhood gender dysphoria: A quantitative
name.                                                                                follow-up study. J Am Acad Child Adolesc Psychiatry 2013;52:582–90.
    Results have important implications for a range of social poli-              [6] Thaler C, Bermudez F, Sommer S. Legal advocacy on behalf of transgender
cies. Legal name changes may be onerous or unfeasible for many                       and gender nonconforming youth. In: Mallon GP, editor. Social work practice
                                                                                     with transgender and gender variant youth. 2nd ed. New York: Routledge;
transgender youth. Yet multiple institutions—schools, commu-
                                                                                     2009. p. 139–62.
nity organizations, workplaces, health-care providers, ﬁnancial                  [7] Beck JS, Beck AT, Jolly JB. Beck youth inventories. San Antonio (TX):
institutions—could adjust regulations and information systems                        Psychological Corporation Harcourt Brace; 2001.
                                                                                 [8] Gutierrez PM, Osman A. Adolescent suicide: An integrated approach to the
to include youths’ chosen name in records, rosters, and means
                                                                                     assessment of risk and protective factors. DeKalb (IL): Northern Illinois
of identiﬁcation (i.e., ID cards). Policies that promote the social                  University Press; 2008.
transition process of gender aﬃrmation among transgender youth,                  [9] Kerres Malecki C, Kilpatrick Demary M. Measuring perceived social support:
such as chosen name use or access to restrooms consistent with                       Development of the Child and Adolescent Social Support Scale (CASSS).
                                                                                     Psychol School 2001;39:1–18. http://doi.org/10.1002/pits.10004.
gender identity or presentation, will likely enhance safety and                 [10] Muthén LK, Muthén BO. Mplus user’s guide. Los Angeles (CA): Muthen &
reduce physical and mental health disparities for transgender                        Muthen; 1999–2016.
